—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated March 10, 1992, as granted that branch of the defendant’s motion which was to direct the plaintiff to serve a responsive supplemental bill of particulars.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record supports the trial court’s conclusion that "special circumstances” were presented, including the plaintiff’s stipulation that he would serve a responsive supplemental bill of particulars, justifying the defendant’s delay in moving for the relief granted (see, Kean v Community Gen. Hosp., 158 AD2d 897; cf., Martin v We’re Assocs., 127 AD2d 568). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.